Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-11-22 has been entered.
 
Status of Claims
Claims 1-2, 4-7, 9-11, 13, 15-20 has been reviewed and are addressed below. Claims 3, 8, 12 and 14 has been cancelled.

Response to Arguments/Amendments
Applicant argues that the claims are not directed to mental process specifically since mental process are defined as concepts performed by human mind. Examiner respectfully disagrees. An abstract idea executed by a computer are still abstract idea. Additionally, the limitations in the claim also fall under certain methods of organizing human activity, specifically the entries in electronic diary of a participant.
Applicant argues that the claim features teach improvements in the technology. Examiner respectfully disagrees. Though the trusted clock information is maintained at a server, there is no step of how the maintenance is performed, rather the information in this step is used to verify the event timestamps of even entries (comparing entered time versus another time) which can be performed by comparing the timestamps using a person’s observation (mental process). Additionally the events documented falls under certain methods of human activity. The step of approving the event entry as valid and generating a tag also falls under the certain methods of organizing human activity. The recording by the personal device without user input is data entry similar to that of monitoring devices (e.g. fitbit, applewatch). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-7, 9-11, 13, 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-2, 4-7, 9-11, 13, 15-20 are drawn to a system, computer implemented method, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1, 19 and 20 recite receiving an event log corresponding to event entries of a participant of a clinical trial and wherein the even log comprising at least two entries, each of the at least two even entries associated with an even identifier and a timestamp, determining a block of event entries within the event log, the block comprising a first event entry and a second event entry at least one of whose event timestamps are verified being correct in view of corresponding services timestamps, wherein the first and second event entry are arranged chronologically, maintaining trusted clock information for providing service timestamps used for verification of event timestamps of the at least two event entries, generating a tag to at least one event entry for indicating the adjusting of the event timestamp; approving the even entry as valid entry for trial data of the clinical trial response to generation of the tag indicating the adjusting of the event timestamp; adjusting the event timestamp at least one of the first and second event entry based on the timestamp verified being correct, receiving participant data, maintaining the event log and the participant data generated for clinical trial processing, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example but for the determination of event entries and arranging the verified entries by chronological order, in the context of this claim encompasses a mental process of the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.   Additionally the steps can also be broadly interpreted as certain methods of organizing human activity since the event entries are pertaining to a participant data.
Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. See: MPEP 2106.05(g). 
That the abstract idea may be performed by specifically “computer”, “client device”, “electronic diary”, “server apparatus”, “local clock”, “wearable device”, “trusted clock”, “computer readable non-transitory medium”, “server apparatus comprising a storage device for storing the event log” are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims recite the additional element of “event log is generated in a client device”, “wherein the participant data being recorded by the personal device without user input” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion 
- paragraph 115, that “a client device 120 that may comprise a multimedia device, a mobile phone, an Internet tablet or a laptop computer, for example. The client device 120 is capable of downloading and locally executing software program code. The software program code may be a client application of a service whose server application is running on the server apparatus 130 of the system 100”.
-paragraph 132, that “he personal device 110 may comprise a user wearable device communicating with the apparatus 120 over a local connection 112. The local connection 112 may comprise, for example, at least one of the Bluetooth, Radio Frequency Identification (RF-ID), near field communication (NFC) or other wireless non-cellular connection. The wireless non-cellular connection may comprise industrial, scientific and medical (ISM) radio bands that are radio bands (portions of the radio spectrum) reserved internationally for the use of radio frequency (RF) energy for industrial, scientific and medical purposes, for example. Alternatively, the user wearable device 110 may be comprised by the apparatus 120, as illustrated by an integrated apparatus 121. The apparatus 110, 120 may be for example a wrist wearable user apparatus. Furthermore, the personal device 110 may be connected to the network 150 over local connection 113 corresponding to connection 123, for example.”
-paragraph 117 recites “The storage 111 may comprise a flash memory card, for example”.
The claims recite the additional element of “event log is generated in a client device”, “wherein the participant data being recorded by the personal device without user input” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g).
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2, 4-7, 9-11, 13, 15-18 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims 1, 19 and 20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626